Name: Commission Regulation (EC) No 1386/94 of 17 June 1994 on a special intervention measure for maize in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6. 94 Official Journal of the European Communities No L 152/7 COMMISSION REGULATION (EC) No 1386/94 of 17 June 1994 on a special intervention measure for maize in Greece for acceptance for intervention, as defined in Commission Regulation (EEC) No 689/92 (3), as last amended by Regu ­ lation (EC) No 3134/93 (4) ; whereas the competent agency must make certain maize exported is of this stan ­ dard ; Whereas the nature and objectives of the said measures make it appropriate to apply in respect of it mutatis mutandisArticle 13 of Regulation (EEC) No 1766/92 and the Regulations adopted for the application thereof, in particular Commission Regulation (EEC) No 1533/93 of 22 June 1993 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals ^, as amended by Regulation (EC) No 120/94 (*); Whereas, since the interested parties are already aware of the terms of the invitation, a derogation may be made from the provisions of Regulation (EEC) No 1533/93 on the period that must elapse between the date of publica ­ tion and the first closing date for the submission of tenders ; Whereas, pursuant to the abovementioned Regulation (EEC) No 1533/93, the commitments on the part of the tenderer include the obligation to lodge an appliction for an export licence ; whereas compliance with this obliga ­ tion may be ensured by requiring tenderers to lodge a tendering security of ECU 12 per tonne when they submit their tenders ; Whereas the cereals in question should be actually exported from the Member State for which a particular intervention measure was implemented ; whereas it is, therefore, necessary to restrict the use of export licences to exports from the Member State in which the licence was applied for ; Whereas, in order to ensure equal treatment of all concerned, it is necessary to make provision for the licences issued to have an identical period of validity ; Whereas, in order to ensure the smooth operation of the export tendering procedure, it is appropriate to prescribe a minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 6 (2) thereof, Whereas production of maize in Greece exceeds that country's requirements ; Whereas the possibility of that surplus being absorbed by the Community market is slight ; Whereas the Greek market can be relieved by the export of part of this surplus quantity of maize to the countries of zones I, II (a) (b) (c), III (a) (b), V, VI, VIII and to Cuba ; whereas, in view of world market prices for maize, export is possible only with the aid of a refund ; Whereas, however, the refund arrangements laid down in Article 13 of Regulation (EEC) No 1766/92 apply to export from any Member State ; whereas such arrange ­ ments, therefore, are not only unsuitable for solving the problem in question but may also favour the export of maize from Member States where the market situation is different from that in Greece ; Whereas, in the absence of adequate measures, significant quantities of maize may be expected to enter intervention storage in Greece during the marketing year in accordance with Article 4 of Regulation (EEC) No 1766/92, the only possibility of disposal being in any case export to the countries of zones I, II (a) (b) (c), III (a) (b), V, VI, VIII and to Cuba ; whereas, to avoid the abovemen ­ tioned intervention, a special intervention measure intended to relieve the Greek market should be taken urgently pursuant to Article 6 of the said Regulation ; whereas, furthermore, such a measure should take the form of a direct export incentive, which would avoid the high cost to the Community budget of buying in and storing products which would in any case then have to be exported ; whereas the granting of a refund, the amount of which would be determined by tendering and which would apply only to products exported from Greeece, would be an appropriate measure for this purpose ; Whereas the purpose of the measure is such that refunds should be granted only on maize of the quality required (') OJ No L 74, 20. 3 . 1992, p. 18 . (4) OJ No L 280, 13. 11 . 1993, p . 15. (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 151 , 23 . 6. 1993, p. 15. (6) OJ No L 21 , 26. 1 . 1994, p. 1 . 18 . 6 . 94No L 152/8 Official Journal of the European Communities Article "&gt;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, The security referred to in Article 6 of Regulation (EEC) No 1533/93 shall be ECU 12 per tonne. HAS ADOPTED THIS REGULATION : Article 6 1 . By way of derogation from Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 ('), export licences issued in accordance with Article 9 ( 1 ) of Regula ­ tion (EEC) No 1533/93 shall, for the purpose of determi ­ ning their period of validity, be deemed to have been issued on the day on which the tender was submitted. 2. Export licences issued in connection with the invita ­ tion to tender pursuant to this Regulation shall be valid from their date of issue, as defined in paragraph 1 , until 30 September 1994. However, licences issued before 1 July 1994 may be used only from that date. 3 . Notwithstanding Article 11 of Regulation (EEC) No 3719/88, export licences under this tendering procedure shall be valid in Greece only. Article 1 1 . A special intervention measure in the form of an export refund shall be applied in respect of 100 000 tonnes of maize produced in Greece . Article 13 of Regulation (EEC) No 1766/92 and the provi ­ sions adopted for the application of that Article shall apply mutatis mutandis to the said refund. 2. The Greek intervention agency shall be responsible for implementing the measure referred to in paragraph 1 . Article 2 1 . Tenders shall be invited in order to determine the amount of the refund referred to in Article 1 . 2. The invitation to tender shall relate to the quantity of maize referred to in Article 1 ( 1 ) for export to all the countries of zones I, II (a) (b) (c), III (a) (b), V, VI, VIII and to Cuba. 3 . The invitation shall remain open until 27 July 1994. During the period of its validity weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender. By way of derogation from Article 5 (4) of Regulation (EEC) No 1533/93, the time limit for submission of tenders under the first partial invitatin to tender shall expire on 22 June 1994. 4. Tenders must be submitted to the Greek interven ­ tion agency named in the notice of invitation. 5. The tendering procedure shall take place in accordance with this Regulation and Regulation (EEC) No 1533/93 . Article 7 1 . The Commission shall decide, under the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, either :  to fix a maximum export refund, taking account in particular of the criteria laid down in Article 2 of Regulation (EEC) No 1533/93, or  to make no award. 2. Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender indicates a rate of refund equal to or less than such maximum export refund. 3 . A refund awarded shall not be paid unless the maizey exported is of at least intervention quality in Greece as defined in Article 2 (2) of Regulation (EEC) No 689/92. The competent agency shall have an analysis made, by an approved body or company, of the landed goods and shall hold at the Commission's disposal an additional sample from each consignment taken and sealed in the presence of the tenderer or his representative. Sampling and analysis costs shall be met by the tenderer. 4. Where the quality does not correspond to that defined in paragraph 3 , the refund shall be reduced by ECU 15 per tonne . Article 3 A tender shall be valid only if it relates to not less than 1 000 tonnes. Article 4 Under the tendering procedure referred to in Article 2, box 20 of applications and the export licences shall indi ­ cate the following : 'Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1386/94, ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ¹Ã Ã Ã Ã ¿Ã ½ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã Ã Ã ·Ã ½ Ã Ã »Ã »Ã ¬Ã ´Ã ±'. (') OJ No L 331 , 2. 12. 1988 , p. 1 . 18 . 6. 94 Official Journal of the European Communities No L 152/9 The times fixed for the submission of tenders shall correspond to Belgian time. Article 8 Tenders submitted must reach the Commission through the intervention of the Greek intervention agency at the latest one and a half hours after expiry of the period for the weekly submission of tenders as specified in the notice of invitation to tender. They must be communi ­ cated in the form indicated in Annex I, to the telex or telefax numbers in Annex II. If no tenders are received, the Greeksh intervention agency shall inform the Commission of this within the period indicated in the first paragraph. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1994. For the Commission Rene STEICHEN Member of the Commission No L 152/10 Official Journal of the European Communities 18 . 6. 94 ANNEX I Weekly tender for the refund for the export of Greek maize to the countries of zones I, II (a) (b) (c), III (a) (b), V, VI VIII and to Cuba (Regulation (EC) No 1386/94) (Closing date for the submission of tenders (date/time)) 1 2 3 Number Quantity Amount of export refund of tender in tonnes in ecu per tonne 1 2 3 etc . ANNEX II The only numbers to use to call Brussels (DG VI-C-1 (Attention : Messrs Thibault and Brus)) are :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 01 32, 296 10 97, 295 25 15.